Case: 16-20793      Document: 00514521741         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 16-20793
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 20, 2018

DANYAL SHAIKH,                                                             Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

TEXAS A&M UNIVERSITY COLLEGE OF MEDICINE; MICHAEL K.
YOUNG; PAUL OGDEN,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-591


Before DENNIS, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       During his third year as a medical student at Texas A&M University
College of Medicine (the “College”), Danyal Shaikh began suffering health
problems caused by a pituitary tumor. After Shaikh’s condition prevented him
from passing a medical licensing exam by a certain deadline, the College gave
him the option of being dismissed from the program or withdrawing. He



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20793    Document: 00514521741     Page: 2   Date Filed: 06/20/2018



                                 No. 16-20793
withdrew and was denied readmission on two subsequent occasions. Shaikh
sued the College and Texas A&M University President Michael Young, in his
official capacity, under 42 U.S.C. § 1983 (“Section 1983”), claiming violation of
his rights under the Due Process Clause of the Fourteenth Amendment.
Shaikh also sued the College under two federal statutes prohibiting
discrimination against disabled individuals: Section 504 of the Rehabilitation
Act of 1973 (“Section 504”), 29 U.S.C. § 794, and Title II of the Americans with
Disabilities Act (the “ADA”), 42 U.S.C. § 12131 et seq. The district court
dismissed Shaikh’s Section 1983 and ADA claims for lack of subject-matter
jurisdiction pursuant to Rule 12(b)(1) and his Section 504 claim for failure to
state a claim upon which relief can be granted pursuant to Rule 12(b)(6). We
affirm in part and reverse in part.
                             I. BACKGROUND
      The following facts are taken from Shaikh’s second amended complaint.
In May 2010, Shaikh enrolled as a medical student at Texas A&M University
College of Medicine. In May 2012, as he was preparing to take Step 1 of the
United States Medical Licensing Examination (the “USMLE Step 1”), Shaikh
began having trouble studying and concentrating on school work. Shaikh had
never experienced these problems before and expressed concerns to Dr. Gary
McCord, the College’s Dean of Student Affairs. Shaikh’s symptoms persisted,
and in September 2012, he emailed Dr. McCord, complaining once again about
his difficulties studying. Dr. McCord advised Shaikh to use the free mental and
behavioral health visits available to medical students at the College.
      In late November 2012, Shaikh took the USMLE Step 1 but did not pass
due to the ongoing health problems he was experiencing. In late January 2013,
Dr. McCord advised Shaikh to take a one-year leave of absence so that he could
study effectively for the USMLE Step 1. Shaikh followed Dr. McCord’s
recommendation, but his condition worsened over the course of the following
                                       2
    Case: 16-20793    Document: 00514521741     Page: 3   Date Filed: 06/20/2018



                                 No. 16-20793
year, partly because university medical staff misdiagnosed him as suffering
from test phobia, anxiety, and depression. During the leave of absence, Shaikh
“experienced nervousness, dizziness, severe headaches, nausea, diarrhea,
constipation, upset stomach, stomach pain, eye pain, abnormal ejaculation,
difficulty having an orgasm, dry mouth, decreased impulse control, irritability,
weight gain without a change in diet, increased lethargy, change in sleep
patterns, worsened inability to concentrate, lack of motivation, increased
anxiety, loss of sexual desire, and severe emotional distress.” The College’s
Student Promotion Committee urged Shaikh to retake the USMLE Step 1 by
certain deadlines during his leave of absence—deadlines which Shaikh
maintains were “arbitrary”—or face dismissal, but he was unable to comply
with those demands due to his condition.
      Shaikh’s leave of absence ended in January 2014. At that point, the
Student Promotion Committee voted to dismiss him from the medical school.
Prior to the onset of his symptoms, Shaikh had never failed any of his classes,
and he had passed all the required curriculum necessary to progress to his
third year of medical school, including his third-year clinical rotations, which
he passed with honors.
      When Shaikh appealed the dismissal, the College’s Appeal Committee
gave him the choice of withdrawing from the school or being dismissed. Shaikh
chose to withdraw because that “gave him an option to be re-admitted into the
[College] or other medical colleges.” After filing for withdrawal, Shaikh met
with Dr. McCord, who told him that the College’s dean, Dr. Paul Ogden, had
indicated that if Shaikh were to apply for readmission at some point, Dr. Ogden
“would entertain [Shaikh’s] being readmitted and having a chance to take the
[USMLE Step 1] prior to signing up for any classes.”
      Shaikh applied for readmission to the College in the fall of 2014. During
his admission interviews, members of the College faculty told Shaikh that they
                                       3
    Case: 16-20793      Document: 00514521741    Page: 4   Date Filed: 06/20/2018



                                  No. 16-20793
wanted him to return to the school and that he had “a good chance” of being
accepted back as a third-year student. Shaikh also obtained “a clearance from
a psychiatrist.” Nonetheless, the College denied his application for
readmission. Shaikh subsequently met with the College’s Dean of Admission,
who told Shaikh “that the reason he [had been] denied readmission was
because ‘he was not an acceptable applicant and that he was a liability for
psychiatric reasons.’” Shaikh also met with Dr. Ogden, who encouraged him to
apply again the following year.
      Shaikh applied for readmission a second time in June 2015 but was again
rejected. To strengthen his application, Shaikh had enrolled in an
anesthesiology program at another university. Shaikh had also attempted to
retake the USMLE Step 1 but was not permitted to do so because he was not
enrolled as a medical student. Around the time of his second application, the
underlying cause of Shaikh’s health problems was finally identified: he was
diagnosed with a tumor of the pituitary gland (a part of the endocrine system
located near the brain) called a prolactinoma. The tumor caused “an increase
in the production of a hormone called prolactin” and “caused [Shaikh’s]
testosterone level to be very low,” leading to “loss of memory and concentration,
depression, anxiety, extreme fatigue, and muscle weakness.” Shaikh
“underwent immediate medical protocol which reversed the growth of [the]
tumor . . . within four months.” Shaikh maintains that his “current medication
has no side effects” and that he “was and continues to be capable of returning
to [m]edical school.”
      In March 2016, Shaikh filed suit against the College and Young. The
College and Young moved to dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of




                                       4
     Case: 16-20793       Document: 00514521741          Page: 5     Date Filed: 06/20/2018



                                       No. 16-20793
the Federal Rules of Civil Procedure. The district court granted the motion and
dismissed all of Shaikh’s claims. Shaikh now appeals. 1
                            II. STANDARD OF REVIEW
       We review de novo a district court’s dismissal under Rules 12(b)(1) and
12(b)(6). Quinn v. Guerrero, 863 F.3d 353, 363 (5th Cir. 2017); Ramming v.
United States, 281 F.3d 158, 161 (5th Cir. 2001).
       Rule 12(b)(1) provides for dismissal due to a “lack of subject-matter
jurisdiction.” Dismissal under Rule 12(b)(1) is appropriate if a claim is barred
by state sovereign or Eleventh Amendment immunity. Meyers ex rel. Benzing
v. Texas, 410 F.3d 236, 240–41 (5th Cir. 2005); United States v. Tex. Tech Univ.,
171 F.3d 279, 285 n.9 (5th Cir. 1999); Warnock v. Pecos Cty., 88 F.3d 341, 343
(5th Cir. 1996) (“Because sovereign immunity deprives the court of jurisdiction,
the claims barred by sovereign immunity can be dismissed only under Rule
12(b)(1) and not with prejudice.”). “The burden of proof for a Rule 12(b)(1)
motion to dismiss is on the party asserting jurisdiction.” Ramming, 281 F.3d
at 161. A court may dismiss under Rule 12(b)(1) “on any one of three separate
bases: (1) the complaint alone; (2) the complaint supplemented by undisputed
facts evidenced in the record; or (3) the complaint supplemented by undisputed
facts plus the court’s resolution of disputed facts.” Williamson v. Tucker, 645
F.2d 404, 413 (5th Cir. 1981). “When a Rule 12(b)(1) motion is filed in
conjunction with other Rule 12 motions, the court should consider the Rule
12(b)(1) jurisdictional attack before addressing any attack on the merits.”
Ramming, 281 F.3d at 161.




       1  The district court also dismissed Shaikh’s claims against two other defendants, Dr.
Ogden and Michael Brown, a university psychiatrist who treated Shaikh, as well as Shaikh’s
claim under 42 U.S.C. § 1981. Shaikh filed a general notice of appeal from the district court’s
order of dismissal but abandoned any challenge to the dismissal of these additional claims
by failing to address them on appeal.
                                              5
    Case: 16-20793      Document: 00514521741     Page: 6   Date Filed: 06/20/2018



                                  No. 16-20793
      Rule 12(b)(6) provides for dismissal due to a “failure to state a claim upon
which relief can be granted.” To survive a Rule 12(b)(6) motion, “a complaint
must contain sufficient factual matter, accepted as true, ‘to state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual
allegations must “‘raise [the plaintiff’s] right to relief above the speculative
level’” but need not be detailed. Lee v. Verizon Commc’ns, Inc., 837 F.3d 523,
533 (5th Cir. 2016) (quoting Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.
2007)). When evaluating a Rule 12(b)(6) motion, the court’s review is limited
to the live complaint, any documents attached to that complaint, and any
documents attached to the motion to dismiss that are “central to the claim and
referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank
PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean
Witter, 224 F.3d 496, 498–99 (5th Cir. 2000)). “‘[A] motion to dismiss
under 12(b)(6) is viewed with disfavor and is rarely granted.’” Leal v. McHugh,
731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770,
775 (5th Cir. 2011)).
                              III. DISCUSSION
A. Section 1983
      “Section 1983 provides a cause of action when a person has been deprived
of federal rights under color of state law.” D.A. ex rel. Latasha A. v. Houston
Indep. Sch. Dist., 629 F.3d 450, 456 (5th Cir. 2010). Shaikh claims that the
College and Young violated his rights under the Due Process Clause of the
Fourteenth Amendment by, inter alia, requiring him to retake the USMLE
Step 1 by arbitrary deadlines, constructively dismissing him from the College,
and misleading him about the readmissions process. The district court
concluded that the College and Young were entitled to state sovereign
immunity from suit and dismissed Shaikh’s Section 1983 claims on that basis.
                                        6
     Case: 16-20793         Document: 00514521741          Page: 7   Date Filed: 06/20/2018



                                         No. 16-20793
On appeal, Shaikh does not address the district court’s sovereign immunity
determination and has therefore forfeited any challenge to that ruling. Raj v.
La. State Univ., 714 F.3d 322, 327 (5th Cir. 2013). We therefore affirm the
district court’s dismissal of Shaikh’s Section 1983 claims pursuant to Rule
12(b)(1). We do not reach the merits of those claims. Koehler v. United States,
153 F.3d 263, 267 (5th Cir. 1998) (“[S]overeign immunity is jurisdictional and,
therefore, deprives this court of the ability to hear the merits of [a] claim
altogether.”).
B. Section 504 of the Rehabilitation Act
       Section 504 of the Rehabilitation Act prohibits “any program or activity
receiving Federal financial assistance” from discriminating against disabled
individuals. 29 U.S.C. § 794(a); 2 see also D.A., 629 F.3d at 453 (“[Section]
504 . . . broadly prohibit[s] discrimination against disabled persons in federally
assisted programs or activities.”). Shaikh claims that the College violated
Section 504 by constructively dismissing him from the medical school program
and by denying his applications for readmission. The College does not dispute
that it has waived immunity from suit under Section 504 by accepting federal
funding. See 42 U.S.C. § 2000d-7; Miller v. Tex. Tech Univ. Health Scis.
Ctr., 421 F.3d 342 (5th Cir. 2005) (en banc); Pace v. Bogalusa City Sch. Bd.,
403 F.3d 272 (5th Cir. 2005) (en banc). We therefore evaluate the dismissal of
Shaikh’s Section 504 claim under Rule 12(b)(6).



       2   The statute’s text states, in pertinent part:
       No otherwise qualified individual with a disability in the United States, as
       defined in section 705(20) of this title, shall, solely by reason of her or his
       disability, be excluded from the participation in, be denied the benefits of, or
       be subjected to discrimination under any program or activity receiving Federal
       financial assistance or under any program or activity conducted by any
       Executive agency or by the United States Postal Service.
29 U.S.C. § 794(a).
                                                 7
    Case: 16-20793     Document: 00514521741        Page: 8   Date Filed: 06/20/2018



                                     No. 16-20793
      To state a claim for relief under Section 504, a plaintiff must allege that
she or he was: (1) an “individual with a disability”; (2) “otherwise qualified” for
the program; and (3) excluded from, denied the benefits of, or otherwise
subjected to discrimination under the program “solely by reason of her or his
disability.” 29 U.S.C. § 794(a). We consider each of these elements in turn.
   1. “Individual with a Disability”
      Under the Rehabilitation Act, an “individual with a disability” means
any person who has a “disability,” as that term is defined in the ADA. 29 U.S.C.
§§ 794(a), 705(20)(B); see also Ball v. LeBlanc, 792 F.3d 584, 596 & n.10 (5th
Cir. 2015). The ADA defines “disability” as: “(A) a physical or mental
impairment that substantially limits one or more major life activities of such
individual; (B) a record of such an impairment; or (C) being regarded as having
such an impairment . . . .” 42 U.S.C. § 12102(1). “[M]ajor life activities
include . . . learning, reading, concentrating, thinking, . . . and working,” as
well as “the operation of a major bodily function, including . . . neurological,
brain, . . . [and] endocrine . . . functions.” Id. § 12102(2)(A)–(B). The ADA
mandates that “[t]he definition of disability . . . be construed in favor of broad
coverage of individuals . . . to the maximum extent permitted by the terms of
[the statute].” Id. § 12102(4)(A).
      The pituitary tumor that afflicted Shaikh is clearly a “physical
impairment.” See 45 C.F.R. § 84.3(j)(2)(i) (defining “physical or mental
impairment” to include “[a]ny physiological disorder or condition . . . affecting
one or more . . . body systems,” including the “endocrine” system). Furthermore,
the factual allegations in Shaikh’s complaint, taken as true, plausibly indicate
that, from mid-2012 through the College’s denial of his second application for
readmission in 2015, this impairment substantially limited one or more of
Shaikh’s major life activities, including his endocrine functions and his ability
to learn, concentrate, and think. The fact that Shaikh began receiving effective
                                          8
     Case: 16-20793       Document: 00514521741          Page: 9     Date Filed: 06/20/2018



                                       No. 16-20793
medical treatment around the time of his second application does not establish
that he no longer had a disability when the College denied that application,
and drawing any such inference would contravene the ADA’s broad definition
of “disability” and the Rule 12(b)(6) standard. See 42 U.S.C. § 12102(4)(D) (“An
impairment that is . . . in remission is a disability if it would substantially limit
a major life activity when active.”); id. § 12102(4)(E)(i)(I) (“The determination
of whether an impairment substantially limits a major life activity shall be
made without regard to the ameliorative effects of mitigating measures such
as . . . medication.”); Leal, 731 F.3d at 410 (on a Rule 12(b)(6) motion, a court
must “[a]ccept[] the well-pleaded facts as true and consider[] them, and the
inferences to be drawn therefrom, in the light most favorable to [the
plaintiff]”). 3
       Because Shaikh has adequately alleged that he was actually disabled at
all times relevant to this suit, we do not decide whether the factual allegations
in his complaint also satisfy the “regarded as” portion of the ADA’s definition
of “disability.”
   2. “Otherwise Qualified”
       To be “otherwise qualified” for a postsecondary education program, an
individual with a disability             must satisfy the program’s “essential”
requirements, with or without the aid of reasonable accommodations.
McGregor v. La. State Univ., 3 F.3d 850, 855 (5th Cir. 1993); Halpern v. Wake
Forest Univ. Health Scis., 669 F.3d 454, 462 (4th Cir. 2012); Zukle v. Univ. of
Cal., 166 F.3d 1041, 1046 (9th Cir. 1999). 4 A requirement is “essential” if “the



       3  Hale v. King, 642 F.3d 492 (5th Cir. 2011) (per curiam), applied the more restrictive
definition of “disability” in effect prior to Congress’s enactment of the ADA Amendments Act
of 2008, id. at 499, and is therefore inapposite here.

       4 In McGregor, this court cited Department of Health and Human Services regulations
interpreting the Rehabilitation Act. 3 F.3d at 855 (citing 45 C.F.R. § 84.3(k) (1992)). The
                                              9
    Case: 16-20793        Document: 00514521741          Page: 10     Date Filed: 06/20/2018



                                       No. 16-20793
nature of the program would be fundamentally altered” without it. Mary Jo C.
v. N.Y. State & Local Ret. Sys., 707 F.3d 144, 158 (2d Cir. 2013) (citation and
internal quotation marks omitted); accord Pottgen v. Mo. State High Sch.
Activities Ass’n, 40 F.3d 926, 930 (8th Cir. 1994); see also Credeur v. Louisiana,
860 F.3d 785, 792 (5th Cir. 2017) (ADA case). 5 By contrast, an individual does
not need to satisfy non-essential program requirements to be “otherwise
qualified.” See Brennan v. Stewart, 834 F.2d 1248, 1261–62 (5th Cir. 1988)
(recognizing that the term “otherwise qualified” “cannot refer only to those
already capable of meeting all the requirements—or else no reasonable
requirement could ever violate [Section] 504”); Chiari v. City of League City,
920 F.2d 311, 315 (5th Cir. 1991) (explaining, in a Section 504 employment
discrimination case, that an individual is “otherwise qualified” if he can
perform the “essential functions” of the job and that an “otherwise qualified”
individual cannot be fired due to an inability to perform non-essential,
“marginal” tasks).



current version of those regulations states, in pertinent part, that a “qualified handicapped
person”—i.e., an “otherwise qualified individual with a disability,” see Pottgen v. Mo. State
High Sch. Activities Ass’n, 40 F.3d 926, 929 n.3 (8th Cir. 1994)—means, “[w]ith respect to
postsecondary and vocational education services, a handicapped person who meets the
academic and technical standards requisite to admission or participation in the recipient’s
education program or activity.” 45 C.F.R. § 84.3(l)(3). Regulations issued by the Department
of Education contain identical language. 34 C.F.R. § 104.3(l)(3). These regulations are
consistent with the rule that an individual’s “otherwise qualified” status is assessed in terms
of a program’s “essential” requirements. See 34 C.F.R. § 104.44(a) (“Academic requirements
that the recipient can demonstrate are essential to the instruction being pursued by such
student or to any directly related licensing requirement will not be regarded as
discriminatory within the meaning of this section.” (emphasis added)); McGregor, 3 F.3d at
855 n.4 (“Technical [standards] are ‘all nonacademic admissions criteria that are essential to
participation in the program in question.’” (emphasis added) (quoting 45 C.F.R. pt. 84, App.
A)).

       5  “The ADA and the Rehabilitation Act generally are interpreted in pari materia,”
Frame v. City of Arlington, 657 F.3d 215, 223 (5th Cir. 2011) (en banc), and caselaw
interpreting one statute is generally applicable to the other, Delano-Pyle v. Victoria Cty., 302
F.3d 567, 574 (5th Cir. 2002).
                                              10
    Case: 16-20793         Document: 00514521741           Page: 11     Date Filed: 06/20/2018



                                         No. 16-20793
       According to his complaint, Shaikh “successfully passed all the required
curriculum” needed to progress to his third year of medical school and passed
his third-year clinical rotations with honors. These well-pleaded factual
allegations plausibly indicate that Shaikh satisfied the program’s “essential”
requirements at the time of his dismissal/withdrawal and that he was
therefore “otherwise qualified” to remain in the program and to obtain
readmission thereafter. Cf. McGregor, 3 F.3d at 860 (law student who did not
meet the school’s minimum cumulative GPA requirement was not “otherwise
qualified” to remain in the program).
       While Shaikh also alleges that he did not pass or retake the USMLE Step
1 by the end of his leave of absence, nothing on the face of his complaint
establishes that doing so was an “essential” requirement of the program. The
College’s demand that Shaikh retake the exam during his leave of absence
suggests that was a requirement for remaining in the program, but it may well
have been a non-essential requirement, given the factual allegations before us
at this stage. 6 Nor was passing the USMLE Step 1 an essential requirement


       6  Our conclusion in this regard does not, as the dissent asserts, “def[y] logic.” It is not
a logical imperative that satisfying a professional licensing requirement by a given date is
essential to an educational program’s nature or purpose. On the contrary, it is entirely
plausible that a particular medical school’s essential nature could entail the transfer of
medical knowledge to students, regardless of whether those students ultimately become
licensed to practice medicine in the United States. Shaikh’s academic success at the College
indicates that he possessed such knowledge. Presuming the opposite would exceed the bounds
of “judicial experience and common sense.” See Iqbal, 556 U.S. at 679.
        In general, plaintiffs can state a plausible claim for relief under Section 504 without
pleading detailed facts about a particular program requirement. Those administering a
postsecondary education program “are entitled to some measure of judicial deference . . . , by
reason of their experience with and knowledge of the program in question.” Strathie v. Dep’t
of Transp., 716 F.2d 227, 231 (3d Cir. 1983). Due to Section 504’s remedial purpose, however,
judicial deference extends only so far as there is “a factual basis in the record reasonably
demonstrating” that the requirement at issue is necessary to “the essential nature of the
program.” Id.; see also 34 C.F.R. § 104.44(a) (“Academic requirements that the recipient can
demonstrate are essential to the instruction being pursued by such student or to any directly
related licensing requirement will not be regarded as discriminatory within the meaning of
this section.”); Rizzo v. Children’s World Learning Ctrs., Inc., 84 F.3d 758, 764 (5th Cir. 1996);
                                               11
    Case: 16-20793       Document: 00514521741          Page: 12     Date Filed: 06/20/2018



                                       No. 16-20793
for readmission, given the College’s statements and actions indicating that
Shaikh remained eligible to reenter the program after his withdrawal.
       Because Shaikh plausibly alleges that he satisfied the medical school’s
essential requirements without a reasonable accommodation, we need not
determine whether he also plausibly alleges that he could have satisfied the
program’s requirements with a reasonable accommodation. See Barber v.
Nabors Drilling U.S.A., Inc., 130 F.3d 702, 710 (5th Cir. 1997) (explaining, in
an ADA employment discrimination case, that an individual’s ability to
perform     non-essential      job   functions,     with    or   without     a   reasonable
accommodation, is irrelevant to whether the individual is “otherwise
qualified”). 7



cf. Bates v. United Parcel Serv., Inc., 511 F.3d 974, 991 (9th Cir. 2007) (en banc) (noting, in
an ADA employment discrimination case, “that ‘much of the information which determines
th[e] essential functions [of a job] lies uniquely with the employer’” (quoting Benson v. Nw.
Airlines, Inc., 62 F.3d 1108, 1113 (8th Cir. 1995))). In contrast to a motion for summary
judgment, the limited scope of review permitted by a Rule 12(b)(6) motion to dismiss is not
well suited to this type of evidence-intensive inquiry.

       7  A failure to provide a reasonable accommodation is just one of several theories that
can support a claim of disability discrimination under the Rehabilitation Act. Prewitt v. U.S.
Postal Serv., 662 F.2d 292, 305 & n.19 (5th Cir. 1981 Unit A); Nunes v. Mass. Dep’t of
Correction, 766 F.3d 136, 144–45 & n.7 (1st Cir. 2014). On a motion to dismiss, a court “must
examine the complaint to determine if the allegations provide for relief on any possible
theory.” Doss v. S. Cent. Bell Tel. Co., 834 F.2d 421, 424 (5th Cir. 1987) (emphasis added)
(citations and internal quotation marks omitted); see also Johnson v. City of Shelby, 135 S.
Ct. 346, 346 (2014); Homoki v. Conversion Servs., Inc., 717 F.3d 388, 402 (5th Cir. 2013) (“So
long as a pleading alleges facts upon which relief can be granted, it states a claim even if it
fails to categorize correctly the legal theory giving rise to the claim.” (internal quotation
marks and citation omitted)). We note, however, that, contrary to the College’s assertion, a
reasonable-accommodation-based claim does not require the disabled individual to have
“appl[ied] formally” for an accommodation. See EEOC v. Chevron Phillips Chem. Co., 570
F.3d 606, 621–22 (5th Cir. 2009) (A request for reasonable accommodation “does not have to
mention the ADA or use the phrase ‘reasonable accommodation.’ Plain English will suffice.”);
Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 313–14 (3d Cir. 1999) (stating, in an ADA
employment discrimination case, that “[w]hat matters . . . are not formalisms about the
manner of the request, but whether the employee or a representative for the employee
provides the employer with enough information that, under the circumstances, the employer
can be fairly said to know of both the disability and desire for an accommodation.”).
                                              12
    Case: 16-20793     Document: 00514521741       Page: 13    Date Filed: 06/20/2018



                                   No. 16-20793
   3. Discrimination “Solely by Reason of His Disability”
      An individual with a disability is excluded from, denied the benefits of,
or otherwise subjected to discrimination under a program “solely by reason
of . . . his disability” if: (1) there is a “causal connection” between his disability
and the discriminatory action; and (2) his disability was “the only cause” of the
discriminatory action. Sedor v. Frank, 42 F.3d 741, 746 (2d Cir. 1994) (citing
Teahan v. Metro-North Commuter R.R. Co., 951 F.2d 511, 515–17 (2d Cir.
1991)). The causal connection between the individual’s disability and the
discriminatory action “need not be direct” in order to satisfy the “sole reason”
requirement: it is sufficient that the disability caused the individual to do or
not do something, which, in turn, caused the discriminatory action. Sedor, 42
F.3d at 746. “[H]owever, to satisfy the ‘solely’ part of the ‘solely by reason of’
element, the disability must have been the only cause of the . . . conduct” that
“trigger[ed]” the discriminatory action. Id. (emphasis added). This standard
conforms to our caselaw, which recognizes that the phrase “solely by reason of”
requires an individual’s disability to be more than “simply a ‘motivating
factor’” in the discriminatory action. Soledad v. U.S. Dep’t of Treasury, 304
F.3d 500, 505 (5th Cir. 2002).
      The dissent argues that Shaikh must demonstrate a “direct causal
nexus” between his disability and his dismissal in order to satisfy the “solely
by reason of” requirement, but it is not clear what sort of discriminatory
action—if any—would satisfy that test. According to the dissent, a “direct
causal nexus” would exist here only if Shaikh’s “disability itself was the sole
reason for his dismissal.” That formulation is even more problematic, however,
because it is premised upon a false distinction between the “disability itself”
and the disability’s effects; as explained above, Section 504 and the ADA define
“disability” in terms of real-life limitations, not abstract diagnoses. It seems
that the dissent’s test would encompass, at most, actions resulting solely from
                                         13
    Case: 16-20793       Document: 00514521741         Page: 14        Date Filed: 06/20/2018



                                        No. 16-20793
discriminatory animus against an individual’s disabled status. But Section
504’s prohibitions are not confined to animus-based discrimination, as the
Supreme Court has held. Alexander v. Choate, 469 U.S. 287, 295–97 & n.12
(1985) (observing that “[d]iscrimination against the handicapped was
perceived by Congress to be most often the product, not of invidious animus,
but rather of thoughtlessness and indifference—of benign neglect,” and that
“much      of   the   conduct    that    Congress      sought     to    alter   in   passing
the Rehabilitation Act would be difficult if not impossible to reach were the Act
construed to proscribe only conduct fueled by a discriminatory intent”).
       Shaikh satisfies the “sole reason” requirement in this case. He plausibly
alleges that his disability was the only cause of his failure to retake the
USMLE Step 1 by the end of his leave of absence and that this failure triggered
the College’s decision to constructively dismiss him from the program. Shaikh
also plausibly alleges that his disability was the “sole reason” the College
denied his subsequent applications for readmission. The only reason those
applications were necessary was because of the constructive dismissal, which
was precipitated by Shaikh’s inability to retake the exam within the timeframe
set by the College due to his disability. Given this background, moreover, it is
reasonable to construe the Dean of Admission’s statement that Shaikh was
“not an acceptable applicant” as a reference to his failure to retake the USMLE
Step 1. The other portion of the Dean of Admission’s statement—that Shaikh
was “a liability for psychiatric reasons”—is consistent with this interpretation
and may also constitute direct evidence that the College rejected Shaikh
because of the mental limitations caused by his disability. 8 See Rodriguez v.



       8 Although Shaikh received a correct diagnosis only after being denied readmission,
Section 504 and the ADA define “disability” in terms of the limitations that an impairment
imposes on an individual, not the individual’s particular diagnosis. 42 U.S.C. § 12102(1)(A);
Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 566–67 (1999). Taking the allegations in his
                                             14
    Case: 16-20793       Document: 00514521741            Page: 15   Date Filed: 06/20/2018



                                       No. 16-20793
Eli Lilly & Co., 820 F.3d 759, 764 (5th Cir. 2016). The possibility of additional,
or alternative, reasons for the College’s decision does not detract from the
plausibility of Shaikh’s allegation that his disability was the “sole reason” he
was denied readmission. See Iqbal, 556 U.S. at 678 (“The plausibility standard
is not akin to a ‘probability requirement’ . . . .” (quoting Twombly, 550 U.S. at
557)).
                                       *      *       *
         Shaikh has stated a claim for relief under Section 504 of the
Rehabilitation Act. The district court’s dismissal of that claim is reversed. 9




complaint as true, the College was aware of Shaikh’s substantial mental limitations when it
denied him readmission.

         9 This circuit has held that a plaintiff must show “intentional discrimination” to
recover compensatory damages in a private suit under Section 504. Delano-Pyle v. Victoria
Cty., 302 F.3d 567, 574 (5th Cir. 2002). We have not comprehensively defined “intentional
discrimination,” but under our caselaw, it includes “purposeful[]” discrimination, Perez v.
Doctors Hosp. at Renaissance, Ltd., 624 F. App’x 180, 184 (5th Cir. 2015) (unpublished
decision), as well as actions “manifest[ing] some discriminatory animus.” Carter v. Orleans
Par. Pub. Sch., 725 F.2d 261, 264 (5th Cir. 1984). Because damages are only one of several
types of relief available under the statute, a plaintiff is not required to allege intentional
discrimination to state a claim under Section 504. See Laird v. Integrated Res., Inc., 897 F.2d
826, 841–42 (5th Cir. 1990). At oral argument, however, Shaikh’s counsel stated that Shaikh
now only seeks relief in the form of damages. As Shaikh has adequately alleged that the
College intentionally discriminated against him, we need not decide whether this admission
would support dismissal in other circumstances. Cf. Bontkowski v. Smith, 305 F.3d 757, 762
(7th Cir. 2002) (“It would be appropriate and indeed quite sensible for a judge confronting a
complaint that does not demand proper relief to ascertain whether the plaintiff wants the
improper relief sought in the complaint or nothing; if so, the complaint must be dismissed.”).
       According to the complaint, College officials were aware of the substantial mental
limitations Shaikh was experiencing and were also aware that those limitations substantially
impaired his ability to sit for the USMLE Step 1. Nonetheless, the College constructively
dismissed Shaikh for failing to retake the USMLE Step 1 and twice denied him readmission
thereafter. This demonstrates sufficiently intentional discrimination to support a claim for
damages. See Delano-Pyle, 302 F.3d at 575–76 (finding intentional discrimination where a
police officer was aware that a hearing-impaired individual did not understand his verbal
commands but persisted in ineffective verbal communication); Perez, 624 F. App’x at 184–86
(“Intent is usually shown only by inferences.”). In addition, the Dean of Admission’s
statement that Shaikh “was a liability for psychiatric reasons” demonstrates some
discriminatory animus.
                                              15
   Case: 16-20793     Document: 00514521741       Page: 16   Date Filed: 06/20/2018



                                   No. 16-20793
C. Title II of the Americans with Disabilities Act
      Shaikh claims that the College violated Title II of the ADA, which
provides that “no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.” 42 U.S.C. § 12132. Unlike Section 504 of
the Rehabilitation Act, Title II of the ADA “applies to public entities regardless
of whether they receive federal funds,” Pace, 403 F.3d at 276 n.4, and thus
implicates Congress’s power to abrogate state sovereign/Eleventh Amendment
immunity. The district court dismissed Shaikh’s ADA claim on the ground that
Title II does not abrogate the College’s immunity in this case. Shaikh argues
that it does and urges reversal.
      Congress may abrogate state sovereign immunity if it (1) “makes its
intention to abrogate unmistakably clear in the language of the statute” and
(2) “acts pursuant to a valid exercise of its power under § 5 of the Fourteenth
Amendment.” Nev. Dep’t of Human Res. v. Hibbs, 538 U.S. 721, 726 (2003). The
ADA contains a clear expression of Congress’s intent to abrogate state
immunity. Tennessee v. Lane, 541 U.S. 509, 518 (2004) (citing 42 U.S.C.
§ 12202). To determine whether Title II of the ADA is a valid exercise of
Congress’s authority under § 5 of the Fourteenth Amendment, courts apply the
three-part inquiry set forth by the Supreme Court in United States v.
Georgia, 546 U.S. 151 (2006); see also Hale v. King, 642 F.3d 492, 497–98 (5th
Cir. 2011) (per curiam).
      First, a court must determine “which aspects of the [s]tate’s alleged
conduct violated Title II.” Georgia, 546 U.S. at 159. Here, Shaikh’s ADA claim
is based upon the same conduct underlying his Section 504 claim—i.e., the
College’s constructive dismissal of Shaikh and its denial of his applications for
readmission. So far as this case is concerned, the only material difference
                                       16
    Case: 16-20793      Document: 00514521741        Page: 17     Date Filed: 06/20/2018



                                     No. 16-20793
between Title II and Section 504 is that Title II contains a less demanding
causation standard. See Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448,
454 (5th Cir. 2005). Because Shaikh has stated a claim under Section 504, we
conclude, for purposes of Georgia’s abrogation analysis, that the same conduct
is a violation of Title II of the ADA.
      At the second part of the Georgia test, the court must determine “to what
extent such misconduct also violated the Fourteenth Amendment.” 546 U.S. at
159. “If the [s]tate’s conduct violated both Title II and the Fourteenth
Amendment, Title II validly abrogates state sovereign immunity.” Hale, 642
F.3d at 498. Otherwise, the court must proceed to the third step. Shaikh
maintains that the College’s conduct violated the Due Process Clause of the
Fourteenth Amendment, 10 but his citation to Lane, a case involving “the
fundamental right of access to the courts,” 541 U.S. at 533–34, is not directly
applicable here. Shaikh also argues that he had a property interest in his
education, but even if that is assumed to be true, he fails to demonstrate that
the College’s actions ran afoul of the Due Process Clause. See Bd. of Curators
of Univ. of Mo. v. Horowitz, 435 U.S. 78, 84–90 (1978); Goss v. Lopez, 419 U.S.
565, 579 (1975).
      The third part of the Georgia inquiry requires the court to decide
“whether Congress’s purported abrogation of sovereign immunity as to that
class of conduct”—i.e., conduct that violates Title II of the ADA but does not
independently violate the Fourteenth Amendment—“is nevertheless valid.”
Georgia, 546 U.S. at 159; see also Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 81
(2000) (“Congress’ power ‘to enforce’ the [Fourteenth] Amendment includes the
authority both to remedy and to deter violation of rights guaranteed



      10  Shaikh does not contend that the College’s conduct violated the Equal Protection
Clause or any constitutional provision incorporated by the Fourteenth Amendment.
                                           17
   Case: 16-20793     Document: 00514521741     Page: 18   Date Filed: 06/20/2018



                                 No. 16-20793
thereunder by prohibiting a somewhat broader swath of conduct, including
that which is not itself forbidden by the Amendment’s text.”). The district court
erroneously concluded that “[s]tate sovereign immunity bars everything but
constitutional claims.” Shaikh, however, has failed to brief any meaningful
argument that Congress’s purported abrogation is “nevertheless valid” in this
case and has therefore waived the issue. See Raj, 714 F.3d at 327.
      Accordingly, we uphold the dismissal of Shaikh’s ADA claim for lack of
subject-matter jurisdiction pursuant to Rule 12(b)(1).
                             IV. CONCLUSION
      For these reasons, we AFFIRM the district court’s judgment with respect
to Shaikh’s claims under Section 1983 and Title II of the ADA, we REVERSE
the district court’s judgment with respect to Shaikh’s claim under Section 504
of the Rehabilitation Act, and we REMAND for further proceedings consistent
with this opinion.




                                       18
   Case: 16-20793     Document: 00514521741      Page: 19   Date Filed: 06/20/2018



                                 No. 16-20793
EDITH BROWN CLEMENT, Circuit Judge, dissenting in part.
      The majority holds that Shaikh has stated a plausible claim for disability
discrimination under Section 504 of the Rehabilitation Act. Because I believe
the district court properly dismissed Shaikh’s Section 504 claim, I respectfully
dissent from Part B of the majority’s opinion.
                                        I
      In order to state a claim for a violation of Section 504, a plaintiff must
allege that he is (1) disabled, (2) otherwise qualified, and (3) that he has been
denied participation in or the benefits of services, programs, or activities
provided by a public entity receiving federal funds on the basis of that
disability. See, e.g., Campbell v. Lamar Inst. of Tech., 842 F.3d 375, 380 n.1
(5th Cir. 2016). The plaintiff’s disability must be the sole cause of the
discriminatory action—not merely a “motivating factor.” See Soledad v. U.S.
Dep’t of Treasury, 304 F.3d 500, 505 (5th Cir. 2002). Additionally, the plaintiff
must allege that the public educational institution affirmatively refused to
provide reasonable accommodations to allow the disabled student to
participate in the program. See Doe v. Columbia-Brazoria Indep. Sch. Dist. by
& through Bd. of Trustees, 855 F.3d 681, 690 (5th Cir. 2017) (citing D.A. ex rel.
Latasha A. v. Hous. Indep. Sch. Dist., 629 F.3d 450, 454 (5th Cir. 2010)).
      Shaikh fails to sufficiently plead Section 504’s requirements. Even if
Shaikh could establish that he had or was regarded as having had a cognizable
disability, he fails to plausibly allege that he was otherwise qualified or that
he requested and was refused reasonable accommodations to allow him to
participate in the medical program. Moreover, the complaint makes clear that
the primary basis for Shaikh’s dismissal was his failure to retake and pass the
USMLE—not his misdiagnosed psychiatric disability.


                                       19
    Case: 16-20793       Document: 00514521741          Page: 20     Date Filed: 06/20/2018



                                       No. 16-20793
       First, as Shaikh admits in his complaint, he failed to meet a key
academic qualification for continued enrollment in the College: a passing score
on the USMLE Step 1 (commonly referred to as “The Boards”). The College
informed Shaikh repeatedly prior to his dismissal that he was expected to take
and pass the test. The majority baldly states that the USMLE “may well have
been a non-essential requirement.” But this statement defies logic. Certainly
a passing score on the first step of the national medical licensing
examination—which evaluates a student’s ability to “assess[] whether [he]
understands and can apply important concepts of the sciences basic to the
practice of medicine”—would qualify as an “essential” qualification for
continued enrollment in a medical program. See http://www.usmle.org/step-1/.
Shaikh’s conclusory assertion that he was “otherwise qualified” simply because
he had passable grades does not suffice to state a cause of action under Section
504. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that offers
labels and conclusions or a formulaic recitation of the elements of a cause of
action will not do. Nor does a complaint suffice if it tenders naked assertions
devoid of further factual enhancement.” (internal quotations omitted)).
       Second, the majority entirely ignores that while Shaikh alleges generally
in his complaint that the College “failed to provide [him] accommodations and
modifications . . . so that he could remain in the medical program,” he does not
specify what, if any, accommodations he requested and was denied. In fact,
Shaikh admits that he “did not apply formally for the accommodation under
504.” 1 Absent any allegation that the College refused to provide a requested



       1 Notably, the complaint demonstrates that the College was actually proactive in
trying to help Shaikh avoid leaving the medical program. After Shaikh brought his health
concerns to the attention of Dr. McCord, Dr. McCord encouraged him to make use of the
mental health resources the College offered. When Shaikh failed the USMLE, the College
allowed him to take a leave of absence so that he could focus on studying for and retaking the
test.
                                             20
    Case: 16-20793    Document: 00514521741      Page: 21   Date Filed: 06/20/2018



                                  No. 16-20793
accommodation, Shaikh has failed to state a claim under Section 504. See Doe,
855 F.3d at 690 (citing D.A. ex rel. Latasha A., 629 F.3d at 454).
      Lastly, Shaikh has not sufficiently established a direct causal nexus
between the College’s alleged recognition of his misdiagnosed psychological
disability and his dismissal. The majority acknowledges that “to satisfy the
‘solely’ part of the ‘solely by reason of’ element, the disability must have been
the only cause of the . . . conduct” that “trigger[ed]” the discriminatory action.
Sedor v. Frank, 42 F.3d 741, 746 (2d Cir. 1994) (emphasis added). It then skirts
this high bar by explaining that “[Shaikh’s] disability was the only cause of his
failure to retake the USMLE Step 1 by the end of his leave of absence and []
this failure triggered the College’s decision to constructively dismiss him from
the program.” But the question is not whether Shaikh’s disability was the
principal reason he failed to retake the test—it is whether his disability itself
was the sole reason for his dismissal. In support of their downstream causation
theory, the majority cites only a Second Circuit case from 1994 that states the
causal relationship between the disability and the discriminatory action “need
not be direct.” Sedor, 42 F.3d at 746. The majority then states that “[t]his
standard conforms to our caselaw” without providing a single case from our
circuit that expressly blesses the indirect cause analysis. Shaikh’s disability
was not the sole reason he was dismissed from the college. Indeed, it was not
even the primary reason. The complaint indicates that the primary basis for
Shaikh’s dismissal was not his mental health issues, but his failure to meet a
key academic requirement. That Shaikh’s dismissal was clearly motivated by
factors other than his disability is fatal to his Section 504 claim.
      Accordingly, the district court properly dismissed Shaikh’s claim for
relief under Section 504 of the Rehabilitation Act. I respectfully dissent.




                                        21